PER CURIAM:
Chris Schowerth appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schowerth v. Ingram, No. 5:10-ct-03054-BO, 2012 WL 254250 (E.D.N.C. Jan. 27, 2012). We dispense with oral argument because *180the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.